FILED
                            NOT FOR PUBLICATION                             APR 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 15-10083

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00276-RCC-
                                                 BGM-1
 v.

SAMUEL ANTONIO HERNANDEZ-                        MEMORANDUM*
CASTRO, a.k.a. Samuel Hernandez-
Castro,

               Defendant - Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                   Raner C. Collins, Chief District Judge, Presiding

                             Submitted March 30, 2016**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      Samuel Hernandez-Castro appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hernandez-Castro contends that the district court procedurally erred at

sentencing by not addressing his argument in mitigation and failing to explain the

reasons for his sentence. Because Hernandez-Castro did not object on these

grounds below, we review for plain error. See United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010); United States v. Dallman, 533 F.3d 755, 761-

62 (9th Cir. 2008).

      The record shows that the district court listened to defense counsel’s

mitigation argument as well as Hernandez-Castro’s own statement regarding his

prior conviction for sexual abuse of a minor. The court calculated the Sentencing

Guidelines range and imposed a sentence at the lower end of that range.

Hernandez-Castro offers no evidence or argument that there is a reasonable

probability that the sentence would have been lower if the court had explicitly

addressed his mitigation argument and provided more explanation for the sentence.

Thus, Hernandez-Castro has not shown that his substantial rights were affected,

and so he has not met the plain error test. See Dallman, 533 F.3d at 761-62.

      AFFIRMED.




                                          2